DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication 2016/0301991 to Loychik et al. (Loychik).
Claim 1
With regard to providing a data collector communicatively coupled to a plurality of input channels, Loychik teaches a data collector coupled to multiple sensors (pars. 131, 132, 168, 169).  With regard to providing a data acquisition circuit structured to interpret a plurality of detection values, each of the plurality of detection values corresponding to at least one of the input channels, wherein the data acquisition circuit acquires sensor 
Claim 2
Loychik teaches that the system is deployed locally on the data collector, deployed in part locally on the data collector and in part on a remote information technology infrastructure component apart from the collector, wherein each of the input 
Claim 3
With regard to providing a data collector communicatively coupled to a plurality of input channels, Loychik teaches a data collector coupled to multiple sensors (pars. 131, 132, 168, 169).  With regard to providing a data acquisition circuit structured to interpret a plurality of detection values, each of the plurality of detection values corresponding to at least one of the input channels, wherein the data acquisition circuit acquires sensor data from a first route of input channels for the plurality of input channels, Loychik teaches an apparatus with data acquisition capability that processes data from multiple sensors (pars. 46, 68, 69, 87; Figs. 1, 4A, 4B).  With regard to providing a data storage structured to store sensor specifications for sensors that correspond to the input channels, Loychik teaches that the system includes a data storage module that includes alarm information and routine information functions (pars. 87, 88, 91; Figs. 4A, 4B).  With regard to providing a data analysis circuit structured to evaluate the sensor data with respect to stored anticipated state information, wherein the anticipated state information comprises an alarm threshold level, and wherein the data analysis circuit sets an alarm state when the alarm threshold level is exceeded for a first input channel in a first group of input channels, Loychik teaches determining when alarm thresholds are exceeded (pars. 131, 132, 168, 169, 172).  With regard to providing a response circuit structured to change a routing of the input channels for data collection from a first routing of input channels to an alternate routing of input channels, wherein the alternate routing of input channels comprise the first input channel and a group of input channels 
Claim 4
Loychik teaches that the instructions are deployed in one of: locally on the data collector, or deployed in part locally on the data collector and in part on a remote information technology infrastructure component apart from the collector, wherein each of the input channels correspond to a sensor located in the environment (Fig. 2A; pars. 68-77, discussion of the data collector and the cloud server).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 9 and 10 of copending Application No. 16/458,048 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the ‘048 application teach all the limitations of the claims in the present application.


Present Application
Application 16/458,048
1
38
2
40
3
38
4
40


Claims 1-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of copending Application No. 16/458,049 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present applications are obvious variations of the claims in the ‘049 application.
The primary difference between independent claim 1 and claim 10 of the ‘049 patent is that the data acquisition circuit in claim 1 of the present application acquires data from a first route of input channels, and the response circuit changes of a routing of the input channels, while claim 10 of the ‘049 patent receives data from a first group of input channels and the response circuit changes the input channels being collected from a first group to an alternative group.  However, changing a routing of input channels would effectively change the group of input channels being collected and thus claim 1 of the present application are not patentably distinct from claim 10 of the ‘049 application.

The primary difference between independent claim 3 of the present application and claim 10 of the ‘049 patent is that the data acquisition circuit in claim 3 of the present application acquires data from a first route of input channels, and the response circuit changes of a routing of the input channels, while claim 10 of the ‘049 patent receives data from a first group of input channels and the response circuit changes the input channels being collected from a first group to an alternative group.  However, changing a routing of input channels would effectively change the group of input channels being collected and thus claim 3 of the present application are not patentably distinct from claim 10 of the ‘049 application.
Dependent claim 4 has additional limitations for how the system is deployed.  It is well known to deploy parts of a system across a network in various manners.  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the invention of claim 10 in the ‘049 application to deploy parts of the system across the network in various manners, because then the system would have flexibility to perform operations depending on where processing power and loads are located.

Claims 1-4 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of copending Application No. 16/458,066 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the differences between the claimed inventions are obvious variations.
The claims of the present application correspond to the claims in the copending ‘366 applications as shown in the chart below.
Present Application
16/458,066
1
1
2
2
3
1
4
2


The primary difference between claim 1 in the present application and parallel claim 1 in the copending ‘066 application is that the response circuit changes a routing of the input channels in the present application, while the claims in the copending ‘066 application recite a response circuit that changes the input channels being collected.  However, since an alternate routing would result in a different group of channels, this is an obvious variation.  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date to modify the claimed invention in claim 1 of the ‘066 
Claim 2 of the present application differs from dependent claim 2 of the copending ‘366 application in the same way discussed above with regard to the independent claims.
The primary difference between claim 3 in the present application and parallel claim 1 in the copending ‘066 application is that the response circuit changes a routing of the input channels in the present application, while the claims in the copending ‘066 application recite a response circuit that changes the input channels being collected.  However, since an alternate routing would result in a different group of channels, this is an obvious variation.  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date to modify the claimed invention in claim 3 of the ‘066 application to change a routing of the input channels to allow more flexibility in gathering data.
Claim 4 of the present application differs from dependent claim 2 of the copending ‘066 application in the same way discussed above with regard to the independent claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant's arguments filed 28 December 2020 have been fully considered but they are not persuasive.  With regard to independent claims 1 and 3, Applicant states that the cited portions of Loychik disclose changing of a content, as opposed to a .
th IEEE International Conference on Mobile Ad Hoc and Sensor Systems, Atlanta, GA, 10/28/2008, pp. 410-415) teaches changing the path of data through a network based on network conditions (page 411, Section I. B. and page 412, Section II. B.).  One of ordinary skill in the art would have been motivated to modify Loychik to include changing the path of data through a network to avoid congestion at a preferred location in the network.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL L BARBEE whose telephone number is (571)272-2212.  The examiner can normally be reached on M-F: 9-5:30..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MANUEL L BARBEE/Primary Examiner, Art Unit 2864